DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features must be shown or the feature(s) canceled from the claim(s):
Claim 1, lines 13-14 and claim 18, lines 15-16: “antenna element that is electrically coupled to the dielectric from a floor of the hollow channel”. It is not clear if an antenna element is antenna 204 in fig. 2 or something different and Fig. 2 only shows antenna 204 but not show how it coupled to the dielectric from a floor of the hollow channel.
Claim 4, lines 1-2: “each of the plurality of dipole elements has a height less than a depth of each of the plurality of radiation slots”.
Claim 6, lines 1-2: “the plurality of dipole elements have an approximately circular shape, oval shape, C shape, T shape, or L shape”.
Claim 13, lines 1-2: “the first opening comprises an approximately square shape, oval shape, or circular shape”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para [0003], line 3: an azimth plane” should read “an azimuth plane”.
Para [0007], line 3: “being transmited” should read “being transmitted”.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1, line 12-14: “produce a particular radiation pattern for an antenna element that is electrically coupled to the dielectric from a floor of the hollow channel”. It is not clear if the antenna element is the antenna 204 or something different because they both coupled to the dielectric from a floor of the hollow channel (para [0036], [0037], [0056] and [0073]). Moreover, the function of the antenna 204 in the specification is not clearly defined either. It is not clear if antenna 204 is a separate antenna connected to the waveguide, or it is an antenna element to receive or transmit signals from the waveguide (para [0054]).
The limitations of claim 18: "an antenna element” in line 2, “the antenna” in line 3 and “the antenna element that is electrically coupled to the dielectric from a floor of the hollow channel" in line 15-16. It is not clear if the antenna element is the antenna 204 or something different because they both coupled to the dielectric from a floor of the hollow channel (para [0036], [0037], [0056] and [0073]). Moreover, the function of the antenna 204 in the specification is not clearly defined either. It is not clear if antenna 204 is a separate antenna connected to the waveguide, or it is an antenna element to receive or transmit signals from the waveguide (para [0054]).

Claim Objections
Claims objected to because of the following informalities:
Claim 1, line 10: “each longitudinal side” should read “the each longitudinal side”.
Claim 5, line: “the plurality of dipole elements have” should read “the plurality of dipole elements has”.
Claim 8, line 2: “the center line” should read “the centerline”.
Claim 18, line 12: “each longitudinal side” should read “the each longitudinal side”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each of the radiation slots" in line 5 and 6. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets them as “each of the plurality of radiation slots”.
Claims 2-17 inherit the indefiniteness of claim 1 and subsequently rejected.
Claim 2 recites the limitation "the plurality of radiation slots are formed in the third conductive layer of the PCB; and the plurality of dipole elements are formed in the first conductive layer of the PCB" in lines 4-5. It is indefinite because it conflicts with the limitation recited in claim 1, line 11-12 wherein the plurality of dipole elements and the plurality of radiation slots being arranged on the surface.  “Being arranged on the surface” means they are on the same plane, so it is not possible for the plurality of radiation slot in one layer and the plurality of dipole elements in a different layer. For the purpose of examination, Examiner will examiner it as best understood but the language in claim 1 and claim 2 should be revised to avoid indefiniteness.
Claim 3 recites the limitation "each longitudinal side of each of radiation slots" in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “the each longitudinal side of each of the plurality of radiation slots”.

Claim 18 recites the limitation “the antenna” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means the antenna element or a separate antenna or something different. For the purpose of examination, Examiner interprets it as “the antenna element”.
Claim 18 recites the limitation "each of the radiation slots" in line 7 and 8. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets them as “each of the plurality of radiation slots”.
Claims 19-20 inherit the indefiniteness of claim 18 and subsequently rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alhuwaimel et al, NPL “Performance Enhancement of a Slotted Waveguide Antenna by Utilizing Parasitic Elements” (hereinafter Alhuwaimel) further in view of Park et al, US Patent No. 6166701 (hereinafter Park).
Regarding claim 1, as best understood, Alhuwaimel discloses an apparatus comprising:
a waveguide including a hollow channel for a dielectric (Fig. 2: waveguide including a hollow channel), the hollow channel forming:
a first opening in a longitudinal direction at one end of the waveguide (Fig. 2: opening is the feed side on the left of the waveguide);
a closed wall at an opposite end of the waveguide (Fig. 2: shortening cap on the right side of the waveguide);
a plurality of radiation slots, each of the plurality of the radiation slots comprising a second opening through a surface of the waveguide that defines the hollow channel, each of the radiation slots being operably connected with the dielectric (Fig. 2 and fig. 4: a plurality of slot 1-slot 8 comprising a second opening through the ground plane, each of the radiation slots connected with the dielectric); and
a plurality of dipole elements positioned on or in the surface, one of the plurality of dipole elements positioned adjacent to and offset from each longitudinal side of each radiation slot of the plurality of radiation slots (Fig. 5: a plurality of dipole elements positioned on the surface, one of the dipole elements positioned adjacent and offset from each longitudinal side of radiation slots), each longitudinal side being parallel with the longitudinal direction through the hollow channel (Fig. 5: longitudinal side being parallel with the longitudinal direction), the plurality of dipole elements and the plurality of radiation slots being arranged on the surface to produce a particular radiation pattern (Fig. 5: dipole elements and radiation slots are arranged on the surface to produce a particular radiation pattern, see page 1303, left column, section 1, para 5).
	Alhuwaimel does not disclose an antenna element that is electrically coupled to the dielectric from a floor of the hollow channel.
	Park discloses an antenna element that is electrically coupled to the dielectric from a floor of the hollow channel (Fig. 3 and Fig. 4: feed array 56 comprises probe 58 for coupling to the waveguide from the floor of the hollow channel 38).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the antenna element as taught in Park to the waveguide as taught in Alhuwaimel for the purpose of providing the electromagnetic signals to the waveguide to operate.




[AltContent: textbox (Centerline)][AltContent: textbox (Longitudinal direction)][AltContent: textbox (Longitudinal side)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    208
    663
    media_image1.png
    Greyscale

Regarding claim 3, as best understood, Alhuwaimel further discloses wherein each of the plurality of dipole elements is offset a first distance from the each longitudinal side of each of the plurality of radiation slots (Fig. 4, fig 5: each dipole element is offset a distance from the longitudinal side), the first distance being selected to generate a particular band of coverage in the radiation pattern of the antenna element (page 1305, section 5, para 1-2: the waveguide antenna operates in X-band).
[AltContent: textbox (Longitudinal side)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A distance)][AltContent: connector]
[AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    321
    628
    media_image2.png
    Greyscale

Regarding claim 4, Alhuwaimel further discloses wherein each of the plurality of dipole elements has a height less than a depth of each of the plurality of radiation slots (Fig. 4 above: the height h of the dipole is less than the depth of the slot).
Regarding claim 6, Alhuwaimel further discloses wherein the plurality of dipole elements have an approximately circular shape, oval shape, C shape, T shape, or L shape (Fig. 4 and fig. 5: plurality of dipole elements have L shape).
	Regarding claim 7, Alhuwaimel further discloses wherein the first opening comprises an approximately rectangular shape and the hollow channel forms an approximately rectangular shape along the longitudinal direction (Fig. 2, page 1304, section 3, para 1: the waveguide is a conventional WR90 with the first opening comprises a rectangular shape and the hollow channel forms a rectangular shape).
Regarding claim 8, Alhuwaimel further discloses wherein the plurality of radiation slots are offset a non-uniform distance from a centerline of the hollow channel, the center line being parallel with the longitudinal direction (Fig. 2 above and table 1: plurality of radiation slots are formed on two sides of the centerline and the slot displacements are different and the centerline being parallel with the longitudinal direction).
Regarding claim 14, Alhuwaimel further discloses wherein the plurality of radiation slots is evenly distributed between the first opening and the closed wall along the longitudinal direction of the waveguide (Fig. 2: slot spacing is λg/2).
Regarding claim 15, Alhuwaimel further discloses wherein the waveguide comprises metal (page 1304, section 3, para 1: the waveguide is a conventional WR90 waveguide and the material of WR90 is aluminum, see NPL “WR-90 Waveguides”, para 3, captured from Wayback Machine 2016 which is applied as a teaching reference).
Regarding claim 17, Alhuwaimel further discloses wherein the dielectric comprises air and the waveguide is an air waveguide (Fig. 2, page 1304, section 3, para 1: the waveguide is a hollow WR90 waveguide, therefore the dielectric inside the waveguide is air).
Regarding claim 18, as best understood, Alhuwaimel discloses a system comprising:
a device configured to transmit or receive electromagnetic signals (Page 1303, section I, para 7: slotted waveguide antenna is designed to work in a NeXtRAD system which is radar system, it is implied that the NeXtRAD will transmit or receive electromagnetic signals); and
a waveguide including a hollow channel for a dielectric, the hollow channel forming (Fig. 2: waveguide including a hollow channel):
a first opening in a longitudinal direction at one end of the waveguide (Fig. 2: opening is the feed side on the left of the waveguide);
a closed wall at an opposite end of the waveguide (Fig. 2: shortening cap on the right side of the waveguide);
a plurality of radiation slots, each of the radiation slots comprising a second opening through a surface of the waveguide that defines the hollow channel, each of the radiation slots being operably connected with the dielectric (Fig. 2 and fig. 4: a plurality of slot 1-slot 8 comprising a second opening through the ground plane, each of the radiation slots connected with the dielectric); and
a plurality of dipole elements positioned on or in the surface, one of the plurality of dipole elements positioned adjacent to and offset from each longitudinal side of each radiation slot of the plurality of radiation slots (Fig. 5: a plurality of dipole elements positioned on the surface, one of the dipole elements positioned adjacent and offset from each longitudinal side of radiation slots), each longitudinal side being parallel with the longitudinal direction through the hollow channel (Fig. 5: longitudinal side being parallel with the longitudinal direction), the plurality of dipole elements and the plurality of radiation slots being arranged on the surface to produce a particular radiation pattern (Fig. 5: dipole elements and radiation slots are arranged on the surface to produce a particular radiation pattern, see page 1303, left column, section 1, para 5).
Alhuwaimel does not disclose an antenna element; and the antenna element that is electrically coupled to the dielectric from a floor of the hollow channel.
Park discloses an antenna element; and the antenna element that is electrically coupled to the dielectric from a floor of the hollow channel (Fig. 3 and Fig. 4: feed array 56 comprises probe 58 for coupling to the waveguide from the floor of the hollow channel 38).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the antenna element as taught in Park to the waveguide as taught in Alhuwaimel for the purpose of providing the electromagnetic signals to the waveguide to operate.
Regarding claim 19, Alhuwaimel further discloses wherein the device comprises a radar system (Page 1303, section I, para 2: NeXtRAD is a netted radar system).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Alhuwaimel and Park as applied to claim 1 above, and further in view of Mak et al, NPL “A Magnetoelectric Dipole Leaky-Wave Antenna for Millimeter-Wave Application” (hereinafter Mak).
Regarding claim 2, as best understood, Alhuwaimel and Park do not disclose wherein: the waveguide includes a printed circuit board (PCB) having a first conductive layer, a second substrate layer, and a third conductive layer, wherein: the plurality of radiation slots are formed in the third conductive layer of the PCB; and the plurality of dipole elements are formed in the first conductive layer of the PCB and operably connected, using via holes, to the third conductive layer.
Mak discloses wherein: the waveguide includes a printed circuit board (PCB) having a first conductive layer, a second substrate layer, and a third conductive layer (page 6396, section II, para 1-2: waveguide includes Roger 5880 printed circuit board having upper metal sheet, Roger substrate and ground plane which implies as a third conductive layer), wherein: the plurality of radiation slots are formed in the third conductive layer of the PCB (fig. 2, page 6396, section II, para 1: plurality of slot are formed in the bottom layer); and the plurality of dipole elements are formed in the first conductive layer of the PCB and operably connected, using via holes, to the third conductive layer (fig. 2, page 6396, section II, para 1-2: electric dipoles are etched on the top layer and using vias to connect the upper sheet to the bottom sheet).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the conductive layers and the substrate layer as taught in Mak to the waveguide as taught in Alhuwaimel and Park for the purpose of exciting the electric dipole and the radiation slots at the same time in orthogonal directions in order to improve the antenna gain over a wide bandwidth (Mak, Abstract).
Regarding claim 5, Alhuwaimel and Park do not disclose wherein the plurality of dipole elements have an approximately rectangular shape.
Mak discloses wherein the plurality of dipole elements have an approximately rectangular shape (fig. 2, page 6396, section II, para 2: dipoles are two patches with size 3x2 mm2).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the dipole elements as taught in Mak to the waveguide as taught in Alhuwaimel and Park for the purpose of exciting the electric dipole and the radiation slots at the same time in orthogonal directions in order to improve the antenna gain over a wide bandwidth (Mak, Abstract).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Alhuwaimel and Park as applied to claim 1 above, and further in view of Mallahzadeh et al, NPL “A Low Cross-Polarization Slotted Ridged SIW Array Antenna Design With Mutual Coupling Considerations” (hereinafter Mallahzadeh).
Regarding claim 9, Alhuwaimel further discloses wherein the first opening comprises an approximately rectangular shape (fig. 2: first opening on the feed side of the waveguide comprises a rectangular shape).
Alhuwaimel and Park do not disclose the hollow channel forms a zigzag shape along the longitudinal direction of the waveguide.
Mallahzadeh discloses the hollow channel forms a zigzag shape along the longitudinal direction of the waveguide (fig. 9, page 4328, section B, para 2: the channel has a zigzag shape).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a zigzag shape channel as taught in Mallahzadeh to the waveguide as taught in Alhuwaimel and Park for the purpose of achieving the desired radiation characteristics because changing the shape of the waveguide channel will change the direction of the radiating signals propagating along the waveguide.
Regarding claim 10, Alhuwaimel and Park do not disclose wherein the zigzag shape comprises multiple turns along the longitudinal direction, each of the multiple turns having a turning angle between 0 and 90 degrees.
Mallahzadeh disclose wherein the zigzag shape comprises multiple turns along the longitudinal direction, each of the multiple turns having a turning angle between 0 and 90 degrees (fig. 9: the turning angle is 90 degrees).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the multiple turns as taught in Mallahzadeh to the waveguide as taught in Alhuwaimel and Park for the purpose of achieving the desired radiation characteristics because changing the shape of the waveguide channel will change the direction of the radiating signals propagating along the waveguide.
Regarding claim 11, Alhuwaimel further discloses wherein the plurality of radiation slots is positioned along a centerline of the hollow channel, the center line being parallel with the longitudinal direction of the waveguide (Fig. 2 above: plurality of slots is position along a centerline of the hollow channel and the centerline being parallel with the longitudinal direction).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alhuwaimel, Park and Mallahzadeh as applied to claim 11 above, and further in view of Mak.
Regarding claim 12, Alhuwaimel, Park and Mallahzadeh do not disclose wherein the plurality of dipole elements comprise two approximately rectangular dipole elements that extend along the longitudinal direction of the waveguide, the approximately rectangular dipole elements positioned adjacent to and offset from each longitudinal side of the plurality of radiation slots.
Mak discloses wherein the plurality of dipole elements comprise two approximately rectangular dipole elements that extend along the longitudinal direction of the waveguide, the approximately rectangular dipole elements positioned adjacent to and offset from each longitudinal side of the plurality of radiation slots (fig. 2, page 6396, section II, para 2: dipole elements comprises two rectangular patches that extend the longitudinal direction of waveguide, the rectangular dipole elements positioned adjacent to and separated by 1mm on top of the centerline of the slots).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the rectangular dipole elements as taught in Mak to the waveguide as taught in Alhuwaimel, Park and Mallahzadeh for the purpose of exciting the electric dipole and the radiation slots at the same time in orthogonal directions in order to improve the antenna gain over a wide bandwidth (Mak, Abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Alhuwaimel and Park as applied to claim 1 above, and further in view of Algeo, US Patent No. 3328800A.
Regarding claim 13, Alhuwaimel and Park do not disclose wherein the first opening comprises an approximately square shape, oval shape, or circular shape.
Algeo discloses wherein the first opening comprises an approximately square shape, oval shape, or circular shape (Fig. 12, col. 12, lines 3-11: waveguide has circular cross-section).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a circular opening waveguide as taught in Algeo to the waveguide as taught in Alhuwaimel and Park for the purpose of achieving the desired radiation characteristics because changing the shape of the waveguide channel will change the direction of the radiating signals propagating along the waveguide.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alhuwaimel and Park as applied to claim 1 above, and further in view of Gray et al, NPL “Carbon fibre reinforced plastic slotted waveguide antenna” (hereinafter Gray).
Regarding claim 16, Alhuwaimel and Park do not disclose wherein the waveguide comprises plastic.
	Gray discloses wherein the waveguide comprises plastic (Title and Abstract: slotted waveguide antennas manufactured from aluminum and carbon fibre reinforced plastic).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include plastic as taught in Gray to the waveguide as taught in Alhuwaimel and Park for the purpose of improving the waveguide performance and increasing the damage protection (Gray, page 307, section 1, para 2).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Alhuwaimel and Park as applied to claim 1 above, and further in view of Alexanian et al, US Patent No. 11349220B2 (hereinafter Alexanian).
Regarding claim 20, Alhuwaimel and Park do not disclose wherein the system is a vehicle.
Alexanian discloses wherein the system is a vehicle (Col. 1, lines 6-10: the waveguide/antenna structure is used in RADAR or other sensor assemblies for vehicles).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a vehicle as taught in Alexanian to the system as taught in Alhuwaimel and Park for the purpose of detecting movement or obstruction around the vehicle.

Citation of Pertinent Art
Fabrice, GB2463711 – slotted waveguide with dipoles
Yang et al, CN 102420352A – slotted waveguide with dipoles
Satoshi et al, JP 2013187752A – zigzag shape waveguide
Black et al, US3594806A – slotted waveguide with dipoles
Park et al, US 5030965 – slotted waveguide with dipoles

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845